11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Kimberly Gandy,                         * Original Mandamus Proceeding

No. 11-22-00197-CV                            * July 28, 2022

                                              * Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that Kimberly
Gandy’s petition for writ of mandamus and request for emergency relief should be
conditionally granted in part. The Honorable April R. Propst is directed to vacate
her order granting the motion to strike Relator’s petition in intervention. A writ of
mandamus will issue only if Judge Propst fails to act by August 4, 2022. As
indicated in this court’s opinion, the petition for writ of mandamus is denied in all
other respects, including Relator’s request for emergency relief.